Title: The Commissioners to J. D. Schweighauser, 23 June 1778
From: First Joint Commission at Paris,Adams, John
To: Schweighauser, John Daniel


     
     Passy, 23 June 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:140–141. The Commissioners, noting Schweighauser’s letter of 18 June (not found) and their instructions to John Paul Jones and Abraham Whipple of 16 and 23 June respectively (for both, see instructions to Jones, 16 June, calendared above), enclosed resolutions of the congress on the disposition of prizes (probably those of 23 March and 30 Oct. 1776, JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:229–232; 6:913) for Schweighauser’s use in disposing of prizes of the Ranger and Providence and informed him of the possibility of a prisoner exchange. Finally, he was ordered not to send the Commissioners’ circular letter of 10 June announcing the recall of Byron’s fleet because it had since sailed.
     For a possible postscript to this letter, see the Commissioners to Schweighauser, 10 June (calendared above).
    